IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-15,158-19


LAWRENCE EDWARD THOMPSON, Relator

v.

 248TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 1036822 THROUGH 1036833

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Applicant has filed a motion for leave to file a writ of habeas pursuant to the original
jurisdiction of this Court.  In it, he contends that he was cited thirteen (13) times for contempt of
court by the 248th Judicial District court.  He also contends that the trial judge stacked his sentences
and that he was sentenced to two-thousand one-hundred and sixty-three (2163) days' confinement
in Harris county jail.  He alleges that this sentence was excessive in violation of Tex. Gov't Code,
§ 21.002(h)(1), and he wants this Court to order his immediate release. 
	Applicant has alleged facts which, if true, could entitle him to relief.  Tex. Gov't Code, §
21.002 specifies that the maximum punishment for contempt of court is eighteen (18) months
confinement and Applicant alleges that his punishment exceeded the statutory maximum.  See Tex.
Gov't Code, § 21.002 (h)(1).  This Court has previously granted relief in original writs of habeas
corpus from punishments assessed in contempt proceedings.  See e.g.  Ex parte Taylor, 777 S.W.2d
98 (Tex. Crim. App. 1989).   The respondent, the judge of the 248th District Court of Harris County,
is ordered to forward a copy of the judgments in the contempt proceedings and a transcription of the
court reporter's notes from the contempt proceedings to this Court.  Also, we invite the respondent
to file a response with this Court addressing the following three issues:
(1) whether this Court has jurisdiction to consider this original application for writ of habeas corpus;
(2) whether Applicant's sentence exceeded the statutory maximum as defined in Tex. Gov't Code,
§ 21.003; and
(3) whether Applicant's confinement violates his due process rights.   
	This application for leave to file a writ of habeas corpus will be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 45 days
of the date of this order.

Filed: April 25, 2007
Do not publish